

113 HJ 71 PCS: Making continuing appropriations of local funds of the District of Columbia for fiscal year 2014.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIACalendar No. 204113th CONGRESS1st SessionH. J. RES. 71IN THE SENATE OF THE UNITED STATESOctober 3, 2013Received; read the first time, read the second time, and placed on the calendar pursuant to the order of October 2, 2013JOINT RESOLUTIONMaking continuing appropriations of local funds of the District of Columbia for fiscal year 2014.1.This joint resolution may be cited as the District of Columbia Continuing Appropriations Resolution, 2014.2.(a)The District of Columbia may expend local funds under the heading District of Columbia Funds for such programs and activities under title IV of H.R. 2786 (113th Congress), as reported by the Committee on Appropriations of the House of Representatives, at the rate set forth under District of Columbia Funds--Summary of Expenses as included in the Fiscal Year 2014 Budget Request Act of 2013 (D.C. Act 20–127), as modified as of the date of the enactment of this joint resolution.(b)Appropriations made by subsection (a) are provided under the authority and conditions as provided under the Full-Year Continuing Appropriations Act, 2013 (division F of Public Law 113–6) and shall be available to the extent and in the manner that would be provided by such Act.3.Appropriations made and authority granted pursuant to this joint resolution shall cover all obligations or expenditures incurred for any project or activity during the period for which funds or authority for such project or activity are available under this joint resolution.4.Unless otherwise provided for in this joint resolution or in the applicable appropriations Act for fiscal year 2014, appropriations and funds made available and authority granted pursuant to this joint resolution shall be available until whichever of the following first occurs: (1) the enactment into law of an appropriation for any project or activity provided for in this joint resolution; (2) the enactment into law of the applicable appropriations Act for fiscal year 2014 without any provision for such project or activity; or (3) December 15, 2013.5.Expenditures made pursuant to this joint resolution shall be charged to the applicable appropriation, fund, or authorization whenever a bill in which such applicable appropriation, fund, or authorization is contained is enacted into law.6.Appropriations made and funds made available by or authority granted pursuant to this joint resolution may be used without regard to the time limitations for submission and approval of apportionments set forth in section 1513 of title 31, United States Code, but nothing in this joint resolution may be construed to waive any other provision of law governing the apportionment of funds.7.It is the sense of Congress that this joint resolution may also be referred to as the Provide Local Funding for the District of Columbia Act.Passed the House of Representatives October 2, 2013.Karen L. Haas,ClerkOctober 3, 2013Received; read the first time, read the second time, and placed on the calendar pursuant to the order of October 2, 2013